DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 17 of U.S. Patent No. 10,484,930 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because comparing claims 1, 17, and 18 of the application with claims 1 and 17 of the patent, claims 1, 17, and 18 of the application are anticipated by patent claims 1 and 17 in that claims 1 and 17 of the patent contain all the limitations of claims 1, 17, and 18 of the application. Claims 1, 17, and 18 of the application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vujcic et al. (US 2008/0194259 A1) hereinafter Vujcic.

Regarding claims 1, 17, and 18 – Vujcic discloses receiving, from a user equipment (UE), a message requesting establishment of a radio resource control (RRC) connection, the message including an establishment cause mapped from an access category, refer to Figure 13 and paragraphs [0034], [0035], [0036], [0037], [0065], [0084], and Tables I, VI.
wherein a type of access is determined based on a request to access a cell of the BS, refer to paragraphs [0062], [0065], and Tables V, VI.
wherein the access category for the request is determined based on the type of access, refer to paragraphs [0086], [0087].
wherein the access category is mapped to the establishment cause based on a mapping table configured for the UE, refer to Figure 11, 13, and paragraphs [0034], [0036], [0037], [0064], [0065].
wherein, based on access to the cell not being barred for the request, the message including the establishment cause mapped from the access category is received from the UE, refer to paragraphs [0036], [0037], [0061], [0062], [0063], and Table I.
Regarding claim 2 – Vujcic discloses the type of access is related to a type of service or call for the request to access the cell, refer to Figure 13 and paragraphs [0036], [0037], [0059], [0060], [0086], [0087], and Tables I and IV.
 Regarding claim 3 – Vujcic discloses the access category is determined as an integer value, refer to paragraphs [0059], [0060], and Table I and IV.
Regarding claim 4 – Vujcic discloses the establishment cause is related to at least one of mobile-originated (MO) signaling or an emergency signaling, refer to paragraphs [0036], [0037], [0059], [0060], and Tables I and IV.
 Regarding claim 6 – Vujcic discloses the type of access includes at least one of a type of service or a type of call for the request to access the cell, refer to paragraphs [0036], [0037], [0059], [0060], and Tables I and IV.
Regarding claim 7 – Vujcic discloses the type of service is at least one of a voice service, a video service, or a short message service (SMS), refer to paragraphs [0036], [0037], [0059], [0060], and Tables I and IV.
Regarding claim 8 – Vujcic discloses the type of call is at least one of an emergency call or a high priority call, refer to paragraphs [0036], [0037], [0059], [0060], and Tables I and IV.
Regarding claim 9 – Vujcic discloses the type of access includes a configuration of the UE, refer to paragraphs [0059], [0063], [0064].
Regarding claim 10 – Vujcic discloses the configuration of the UE relates to a priority level of the UE, refer to paragraphs [0059], [0063], [0067].
Regarding claim 11 – Vujcic discloses the type of access includes a signaling procedure related to at least one of a non-access stratum (NAS) layer of the UE or an RRC layer of the UE, refer to Figure 11 and paragraphs [0036], [0037], [0065], [0070], [0084], [0087].
Regarding claim 16 – Vujcic discloses transmitting, to the UE, barring information that includes at least one of a barring factor, a barring time, or a bitmap, refer to Figure 13 and paragraphs [0060], [0061], [0062].

Allowable Subject Matter

Claims 5, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.

John Pezzlo
31 August 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465